IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 9, 2016

                   BILLY COOK v. DOUG COOK, WARDEN

                   Appeal from the Criminal Court for Sumner County
                       No. 886-2013    Dee David Gay, Judge


                No. M2015-01886-CCA-R3-HC – Filed March 8, 2016



The petitioner currently is serving an effective seventy-year sentence following his 2013
guilty pleas to fifty counts of especially aggravated sexual exploitation of a minor, ten
counts of rape of a child, and seventeen counts of aggravated rape of a child. Following
an unsuccessful petition for post-conviction relief based upon the alleged ineffectiveness
of trial counsel, Billy Jack Cook v. State, No. M2014-00616-CCA-R3-PC, 2015 WL
2445868, at *1 (Tenn. Crim. App. May 22, 2015), perm. app. denied (Tenn. Aug. 12,
2015), he filed a petition for writ of habeas corpus, which appears to be a confusing and
convoluted rehash of his post-conviction petition, claiming this time that his trial counsel
had “[m]ade up evidence along with the state DA to get [a] guilty plea” and, without
providing any details, that his “due process rights were violated.” He has appealed the
trial court’s order denying the petition because he had failed to show that the judgments
were facially void. Following our review, we affirm the denial of relief, pursuant to Rule
20, Rules of the Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Billy Cook, Pikeville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; and Andrew C. Coulam, Assistant
Attorney General, for the appellee, State of Tennessee.
                              MEMORANDUM OPINION

        To the claims, such as they are, in his petition for writ of habeas corpus, that his
trial counsel conspired with the State and that his right to due process was violated, the
petitioner adds in his appellate brief the claims that new scientific evidence warranted a
hearing on his petition and that his pleas of guilty were not voluntary. Whether these
claims have some sort of oblique relationship to those set out in his habeas corpus
petition denied by the trial court is unclear to this court. However, they do appear to
continue the unsuccessful arguments of his previous petition for post-conviction relief, as
we will explain.

       We first will review the applicable law. The remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment
is “one that is facially invalid because the court did not have the statutory authority to
render such judgment.” Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing
Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)).

       A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000). Furthermore, when a “habeas corpus petition fails to establish that a
judgment is void, a trial court may dismiss the petition without a hearing.” Summers,
212 S.W.3d at 260 (citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Whether
the petitioner is entitled to habeas corpus relief is a question of law. Id. at 255; Hart v.
State, 21 S.W.3d 901, 903 (Tenn. 2000). As such, our review is de novo with no
presumption of correctness given to the habeas court’s findings and conclusions. Id.

        In his petition for post-conviction relief, the petitioner claimed, as he again does in
his petition for writ of habeas corpus, that his pleas of guilty were involuntary and
unknowing. Both the post-conviction court and this court on appeal agreed that the
opposite was true. Accordingly, this repeated claim is without merit both because it
previously has been determined not to be true and, further, even if it were, would make
the judgments voidable rather than void. As for the second claim in his habeas corpus
petition, that his right to due process was violated, we can only speculate at what he
means. Thus, this claim, also, cannot be the basis for relief. Somehow related to his
claim of ineffective assistance of counsel, which was raised both in his petition for writ of
habeas corpus as well as his appellate brief in this matter, appears to be the allegation that
his trial counsel conspired with the State in some fashion. In his earlier post-conviction
proceeding, both the lower court, as well as this court on appeal, concluded that he had
                                              2
been provided effective assistance of counsel. He cannot rehash this same claim which,
even if true, would result in a voidable rather than void judgment.

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. The judgment of the trial court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                             3